HUNTER, Circuit Judge,
concurring:
If I were writing on a blank slate, I would hold that the district court erred in failing to abstain in this case. In my view, a federal court unduly interferes with state judicial proceedings when the federal court issues an injunction nullifying a state administrative decision that is under review in state court. The pending parallel state proceeding and this case involve the exact same legal issues, the exact same facts, and the exact same parcels of real property — under these circumstances, we disserve the federal system by appropriating the resolution of the dispute which is properly in the state system. My views are well expressed by the dissenting opinion of Judge Rosenn in New Jersey — Philadelphia Presbytery of the Bible Presbyterian Church v. New Jersey State Board of *186Higher Education, 654 F.2d 868, 895-908 (3d Cir.1981). I am, however, bound to follow the majority opinion in that case. Because that opinion is apparently controlling here, I concur in the judgment.